Hill, C. J.
1. The courts will take judicial cognizance of the computation of time, and of what days of the month are Sundays. Dorough v. Equitable Mortgage Co., 118 Ga. 178 (45 S. E. 22).
2. A contract executed on Sunday, and which is connected with or relates to the business or work of the ordinary calling of one of the parties to the contract, and does not relate to work of necessity or charity, is invalid and can not be enforced. Penal Code (1910), § 416; Thompson v. Williams, 9 Ga. App. 367 (71 S. E. 678).; McAuliffe v. Vaughan, 135 Ga. 852 (70 S. E. 322, 33 L. R. A (N. S.) 255).
3. A contract made by the owner of real estate and personal property with a real-estate agent, placing the property in the hands of the agent to be sold, and fixing the commission to be paid to him and the terms of the sale, is a contract in connection with the ordinary calling or business of the real-estate agent, and, if executed on the Sabbath day, can not be enforced by the agent, although the contract may not have been made in the prosecution of the ordinary business or calling of the owner of the property. If the contract is executed in the prosecution of the ordinary business of either party thereto, and'is executed on Sunday, it is invalid. Judgment reversed. ■